                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

MARVIN E. OWENS,                    :
                                    :
     Plaintiff,                     :
                                    :
     v.                             :      CASE NO.    3:17cv657(RNC)
                                    :
CAPTAIN FITZGERALD,1                :
                                    :
     Defendant.                     :

                RULING ON DEFENDANT'S MOTION TO COMPEL

     The plaintiff, Marvin Owens, who is self-represented, brings

this action pursuant to 42 U.S.C. § 1983 against the defendant,

Captain   Fitzgerald,    alleging       that   he   seized   the    plaintiff's

motorcycle without probable cause.             The plaintiff also alleges a

state law defamation claim.             Pending before the court is the

defendant's motion to compel (doc. #71).              The plaintiff filed a

response (doc. #75) and the defendant filed a reply brief (doc.

#80).   The motion is granted in part and denied in part as follows:

     1.    Interrogatory 3 is granted.          The plaintiff shall provide

the requested address.     If he does not know it, he shall so state

under oath.

     2.    Interrogatory    4     seeks   purchase     information     for   the

motorcycle.     The   plaintiff    objects      and   says   that    he   "hand

deliver[ed]" this information to defense counsel.              The defendant




     1Captain Fitzgerald is the sole remaining defendant.                    The
Clerk of the Court is shall amend the caption accordingly.
does not agree and seeks a response.         The request is granted.

     3.     Interrogatory 5 is denied.       The plaintiff has responded

that he does not remember.

     4.     Interrogatory 6 seeks any tax payments (such as property

taxes   pursuant   to   Connecticut    state   law)   the    plaintiff   paid

regarding the motorcycle.        The request is granted.

     5.     Interrogatory 7 is denied as moot.

     6.     Interrogatory 10 seeks specific damages information the

plaintiff claims as a result of the alleged incident.           The request

is granted.

     7.     Interrogatory 11 seeks witness information.         The request

is granted.

     8.     Interrogatory   12    seeks    statements   by    any   party   or

witness to the alleged incident.          The request is granted.

     9.     Interrogatory 13 seeks photographs or recordings of the

incident.     The plaintiff states "Objection: plaintiff feel this

Question (13) leads and or is means to gain discovery production."

The request seeks relevant information and is granted.

     10.     Interrogatory 14 seeks "the name, address and present

location of any person who the plaintiff expects to call as an

expert witness at trial," the subject matter to which the expert

is expected to testify, and a summary of the grounds of the

opinion.      The plaintiff states "Objection (14) means to gain
                                      2
discovery, production, furthermore, tailormade for Trial memaradum

[sic]."      The request seeks relevant, discoverable information.

The plaintiff's objection is overruled.                  The request is granted.

      11.    Interrogatory       15    asks   whether     the   plaintiff      held   a

license     to   operate     a   motorcycle.          The     plaintiff      responded

"Objection:      Plaintiff pertaining to this case was not charged,

or given any tickets, summon[s], infractions in which defendant

Look to imply, plasable [sic] defense. 'ANSWER'                      Question out of

scope."     To the extent that the plaintiff is asserting a relevance

objection, the objection is overruled.                The request is granted.

      12.    Interrogatory 16 asks whether the plaintiff has ever had

his   driver's     license       suspended.         The     plaintiff's      relevance

objection is sustained.           The request is denied.

      13.    Interrogatory        17    seeks      information         regarding   his

criminal case.      The plaintiff has responded that he cannot recall

the docket number of the GA2 case.                The request is denied.

Production Requests

      14.    Production      Requests         1    and    2     seek     the    title,

registration, and bill of sale for the motorcycle.                      The plaintiff

objects and says that he "hand delivered" this information to

defense     counsel.       The    defendant       responds    that     the   requested

material was not previously produced.                The requests are granted.

      15.    Production Request 3 seeks the plaintiff's insurance
                                          3
information.    The plaintiff states "Objection: No Ground."     The

request is granted.     The plaintiff shall make a good faith effort

to locate responsive documents.        If there are no responsive

documents, he shall so state under oath.

     16.    Production Request 4 seeks copies of tax bills and/or

tax payments for the motorcycle at issue.    The request is granted.

     17.    Production Requests 6 and 7 seeks witness statements and

any recording of the events at issue.        The plaintiff responds

"Objection; defendant look to seek Discovery Production."        The

requests are granted.

     Pursuant to Local Rule 37(d), the plaintiff's responses are

due within 14 days of the filing of this order.    D. Conn. L. Civ.

R. 37(d).

     SO ORDERED at Hartford, Connecticut this 26th day of June,

2019.

                                ___________/s/________________
                                Donna F. Martinez
                                United States Magistrate Judge




                                  4
